 In the Matter of DIAMOND IRON WORKSandUNITED ELECTRICALRADIO MACHINE WORKERS OF AMERICA, LOCAL 1140Case No. R-596.-Decided March 01, 1938Iron and Steel Industry--Investigation of Representatives:controversy con-cerning representation of employees : rival organizations, controversy as toappropriateunit-Unit Appropriate for Collective Bargaining:roadmen spend-ing almost entire time installing machinery away from factory excluded ; unitconfined to production employees spending all or nearly 'all their time atfactory-Election Ordered:employees on pay roll on date of petition, includingthose since laid off who have seniority status, entitled tovote-Certification ofRepresentatives.Mr. Thurlow Smoot,for the Board.Mr. L. C. Babcock,ofMinneapolis,Minn., for the Company.Mr. Ralph Helstein,of Minneapolis, Minn., for the United.Mr. TV. A. HeathandMr. Heinar Hussman,of Minneapolis, Minn.,for the I. A. M.Mr. Spurgeon Avakian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 23, 1937, United Electrical Radio and Machine Work-ers of America, Local 1140,1 herein called the United, filed with theRegional Director for the Eighteenth Region (Minneapolis, Minne-sota) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the DiamondIronWorks, Minneapolis, Minnesota, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 10, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director to1In the petition and in the order directing an investigation the name of the petitionerwas incorrectly stated as "United Electrical Radio Machine Workers of America, Local114094 DECISIONS AND ORDERS95conduct it and to provide for an appropriate hearing upon duenotice.On February 3, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theUnited, and upon the International Association of Machinists, Local382, herein called the I. A. M., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tothe notice,a hearing was held on February 15, 1938, at Minneapolis,Minnesota, before J. J. Fitzpatrick, the Trial Examiner duly desig-nated by the Board.The Board, the Company, the United, and theI.A. M. were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and to cross-examinewitnesses,and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were coin-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTT.THE BUSINESS OF THE COMPANYThe Diamond Iron Works, a Delaware corporation,has its prin-cipal office and sole factory in Minneapolis,Minnesota.It manufac-tures industrial heating equipment,rock crushers,screening andwashing plants,sawmill machinery,grain elevator equipment, andiron castings,and also does some machine shop work.According toa stipulation entered into between the Board and the Company, andread into the record at the hearing,about 80 per cent of the raw ma-terials used by the Company are purchased outside the State ofMinnesota,and about 85 per cent of the finished products are soldoutside of Minnesota in various parts of the United States.II.THE ORGANIZATIONS INVOLVEDUnited Electrical Radio and Machine Workers of America, Local1140, is a labor organization affiliated with the Committee for Indus-trialOrganization,admitting to its membership all productionemployees of the Company,excluding office and clerical workers andsupervisory officials.International Association of Machinists,Local 382, is a labor organ-ization affiliated with the American Federation of Labor. It admitsto its membership all production employees of the Company,exclud-ing office and clerical workers and supervisory officials. 96NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe organizing efforts of the United among the Company's em-ployees commenced in the latter part of August 1937.Prior to thattime, on July 1, 1937, the Company had entered into a contract withthe I. A. M. regarding wages, hours, and other conditions of employ-ment.This contract, which was for a year's duration, provided thatthe employees who were members of the I. A. M. were to be repre-sented by a bargaining committee chosen by such employees.At thetime the contract was signed the I. A. M. was the only union in theplant and seemingly represented a majority of the employees.Bythe month of October 1937, a substantial number of the employees,apparently including some members of the bargaining committeeprovided for by the contract of July 1, 1937, had joined the United.The Company is willing to bargain with the representative of amajority of its employees, but does not know which union representsa majority.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the United, and the I. A. M. agreed at the hearingthat the employees of the Company in the assembly, foundry, ma-chine shop, and pattern shop departments, excluding office andclericalworkers, supervisory employees, stock clerks, and engineers,constitute a unit appropriate for the purposes of collective bargain-ing.All the production work of the Company is performed in thefour departments mentioned.The evidence shows that there is alarge degree of interdependence between these departments, that oc-casionally employees are transferred from one department to another,and that the problems and working conditions of the employees inthe various departments are closely related.The Company sometimes sends employees from its production de-partments away from the plant, as "road men," to assemble, install,or repair machinery in various parts of the country.Before new DECISIONS AND ORDERS97machinery is sent out,it is assembled in the assembly departmentand inspected. ,It is then dismantled and sent to the point of instal-lation, where it is reassembled and installed.In the case of smallinstallation jobs, the roadman sent from the factory does all thework.When necessary, however, he employs local men, and to thatextent he acts as a supervisory official with the right to hire and fire.Three of the production employees of the Company, Freeman,Kurke, and DeLisle, were sent out to install machinery during 1937.Freeman spent all of his time in such work.Kurke spent 90 per centof his time on installations,and 10 per cent in the factory.DeLislespent 10 per cent of the time on installations,and 90 per cent in thefactory.The.Company believes that all roadmen should be includedin the unit, on the ground that they are too few to be classed bythemselves.The United contends that only those roadmen whospend more than half their time at the plant should be included.The position of the I. A. M. is that the duties and interests of theroadmen,even while on the road,are closely akin to those of themen in the plant, and hence that all roadmen should be included.We hold that Freeman and Kurke, who spend practically all of theirtime on the road, should not be included in the unit with the produc-tion employees.2DeLisle, however,is properly classed with the pro-duction employees,since he spends very little time on the road.Wehold that he is entitled to participate in the selection of repre-sentatives.We hold that the production employees of the, Company, excludingoffice and clerical workers, supervisory employees, stock clerks, andengineers,constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESNeither the United nor the I. A. Al. produced any proof at thehearing to show how many of the Company's employees it repre-sented.The only evidence on this question relates to an informalelection conducted by the bargaining committee of the I.A. Al. inOctober 1937.At the end of the first clay's balloting,the vote was 55for the United and 54 for the I.A. M. Since some of the men hadnot had an opportunity to vote, the committee decided to receiveballots for another week,at the end of which time the count was 64for the I. A. M. and 63 for the United. It was not shown that theelection was within the unit described in Section V above.2 SeeMatter of R. C. MahonCompanyandLocal 1279, SteelWorkers Organ? ng Com-mittee, 5 N.L. R B 257 98NATIONAL LABOR RELATIONS BOARDWe hold that an election by secret ballot is necessary to resolvethe question concerning representation.The United requests that eligibility to vote in the election be basedon the pay-roll period which includes October 23, 1937, the date ofthe filing of the petition.The I. A. M. has expressed no preference.The Company prefers the pay-roll period which includes -February15, 1938, the date of the hearing.On October 23, 1937, the Companyemployed about 130 men within the appropriate unit.On February15, 1938, there were 26 fewer employees at work.Under a long-standing policy of the Company, anyone who works for 45 consecu-tive days acquires seniority standing and must be given preferentialtreatment when it becomes necessary for the Company to decreaseor increase its crew.There is no showing that laid-off employeeswithout seniority are given any preference when more men areneeded.Of the 26 men whom the Company laid off between October23, 1937, and February 15, 1938, 24 had acquired the seniority statuswhich will give them preference when the Company needs more men.It is evident that these 24 men, during the period in which they are]aid off, retain an interest in working conditions which may be set upat the factory.It is our opinion that all persons who were employeesof the Company within the appropriate unit during the pay-rollperiod which includes the date of the petition, October 23, 1937,including those who, though not at work at the present time, haveseniority standing, are entitled to participate in the election.We holdthat all such persons shall be eligible to vote in the election orderedherein.On the basis of the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of employees of Diamond Iron Works, Minneapolis, Minnesota,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The production employees of the Company, excluding officeand- clerical workers, supervisory employees, stock clerks, and engi-neers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the National-LaborRelationsAct, 49 Stat.449, and pursuantto ArticleIII, Sec- DECISIONS AND ORDERS99tion 8, of National Labor Relations Board Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwithDiamond Iron Works, Minneapolis,Minnesota,an election bysecret ballot be conducted within fifteen(15) days from the date ofthisDirection,under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article Ifh,Section 9,of said Rules and Regulations,among the production em-ployees of the Company during the pay-roll period which includesOctober 23,1937, excluding office and clerical workers, supervisoryemployees,stock clerks,and engineers,and excluding those whohave since quit or been discharged for cause,to determine whetherthey desire to be represented by United Radio Electrical and MachineWorkers, Local 1140, affiliated with the Committee for IndustrialOrganization,or International Association of Machinists,Local 382,affiliated with the American Federation of Labor, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESApril 12, 1938On March 21,1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the production employees of theCompany during the pay-roll period which includes October 23,1937, excluding office and clerical workers, supervisory employees,stock clerks,and engineers,and excluding those who since had vol-untarily quit or had been discharged for cause, to determine whetherthey desired to be represented by United Electrical Radio MachineWorkers of America, Local 1140,affiliated with the Committee forIndustrial Organization,or International Association of Machinists,Local 382, affiliated with the American Federation of Labor, or byneither.Pursuant to this Decision and Direction of Election,an electionwas conducted under the direction and supervision of Robert - J.Wiener, Acting Regional Director for the Eighteenth Region (Min-neapolis,Minnesota),on April 5, 1938. Thereafter,the said RegionalDirector,acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended,issued. 100NATIONALLABOR RELATIONS BOARDand duly served upon the parties his Intermediate Report on theballot.No objections or exceptions to the Intermediate Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible___________ -------------------------- 127Total ballotscast___________________________________________ 111Total number of votes cast for United Electrical Radio MachineWorkers of America, Local 1140 (Affiliated with C. I O.)__35Total number of votes cast for the International AssociationofMachinists, Local 382 (Affiliated with A. F. L ) ------76Ballots cast for neither of the above organizations--------0Total number of blank ballots____________________________0Total number. of void ballots_______________________________0Total number of challenged votes__________________________0By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat International Association of Machinists,Local 382, has been designated and selected by a majority of allproduction employees of Diamond Iron Works, Inc., Minneapolis,Minnesota, excluding office and clerical workers, supervisory em-ployees, stock clerks, and engineers, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, International Association ofMachinists, Local 382, is the representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.